WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2525 E. CAMELBACK ROAD, SUITE 450

PHOENIX, ARIZONA 85016-4210
TELEPHONE 602-441-1300 ¢ FAx 602-441-1350

oOo me NN Dn HP WW LP

MN wo YM HH NY NY NY WN NY YH YF YF FF Fr Se ES hl hl
oOo ND A AW BB WYO KH COC CO WON DH FW NY FF OO

 

 

Jill Ann Herman (#020180)

jherman@wshblaw.com

Christopher K Heo (# 033983)
cheo@wshblaw.com

WOOD, SMITH, HENNING & BERMAN LLP
2525 E. Camelback Road, Suite 450

Phoenix, Arizona 85016-4210

Phone: 602-441-1300 @ Fax: 602-441-1350
Attorneys for H & L Brothers Transport, LLC

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA, PHOENIX

Everest Indemnity Insurance Company as | Case No.
Subrogee of Silvicom, Inc.,

Plaintiff,

NOTICE OF REMOVAL TO UNITED
Vy. STATES DISTRICT COURT

Mohamed Abdulle and H & L Brothers
Transport, LLC,

Defendants.

 

 

Defendant H & L Brothers Transport, LLC (hereinafter, the "Defendant"), by and
through counsel undersigned and pursuant to 28 U.S.C. § 1332, 1441 and 1446, hereby submits
this Notice of Removal to the United Stated District Court for the District of Arizona of this
proceeding, filed in the Superior Court of Arizona, Coconino County, under the caption Everest
Indemnity Insurance Company as subrogee of Silvicom, Inc. v. Mohamed Abdulle and H & L
Brothers Transport, LLC, No. S0300CV2019-00342, and provides as grounds for removal the
following:

BACKGROUND

1. There is complete diversity between the parties to this case and the amount in
controversy exceeds the sum of $75,000.00 exclusive of interest and costs. Accordingly, this
Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and it is properly removed

pursuant to 28 U.S.C. § 1446.

LEGAL:10508-0049/1 2352332. 1

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2525 E. CAMELBACK ROAD, SUITE 450

PHOENIX, ARIZONA 85016-4210
TELEPHONE 602-441-1300 ¢ FAX 602-441-1350

co Oo waNnAN DN FW YY

NW NO NH NY NY NY NY WN NY YH — FP FP YF YF FF ES Se
oO DA Wn B WwW YNYO KK ODO DAN DH fF WY

 

 

2. On July 9, 2019, Plaintiff commenced this action in the Superior Court of Arizona,
Coconino County, under the caption Everest Indemnity Insurance Company as subrogee of|
Silvicom, Inc. v. Mohamed Abdulle and H&L Brothers Transport, LLC, No. S0300CV2019-
00342 (hereinafter, the "Complaint").

3. Plaintiff served Defendant with a copy of the Complaint, Summons, and
Certificate of Arbitration on July 18, 2019, attached as Exhibits A, B, and C, respectively.
This Notice of Removal is filed within 30 days of the date of service in compliance with 28
U.S.C. § 1446(b).

4. Defendant has not pled, answered, or otherwise appeared in this action.

5. Notice of the filing of this Notice of Removal has been given to Plaintiff by
service of a copy of this Notice of Removal upon Plaintiff's attorney as required by 28 U.S.C. §
1446(d).

6. A true and correct copy of this Notice of Removal will be filed with the Clerk of
the Superior Court of Arizona, Coconino County, in accordance with the provisions of 28
U.S.C. § 1446(d), along with a notice of that filing.

NATURE OF THIS ACTION

7. This is a subrogation action arising out of a motor vehicle accident involving two
(2) tractor-trailers which occurred on August 12, 2017 in Coconino County, Arizona. The
driver for Plaintiff's insured, Silvicom, Inc. (hereinafter, "Silvicom"), was driving on the
eastbound side of Interstate 40 in Coconino County. Around that time and in the same area,
Defendant's driver, Mohammed Abdulle (hereinafter, "Abdulle") was driving Defendant's
tractor-trailer on the westbound side of Interstate 40. Abdulle, while operating Defendant's
tractor-trailer, crossed the median of the freeway and struck Silvicom's tractor-trailer. This
impact resulted in a fire which allegedly destroyed Silvicom's vehicle and cargo. Plaintiff
alleges it paid $405,380.00 to Silvicom pursuant to its insurance policy.

8. Defendant does not have sufficient information at this time to adequately respond
to Plaintiff's various allegations, therefore Defendant disputes Plaintiffs allegations contained in

its Complaint.

LEGAL: 10508-0049/12352332.1 -2-

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2525 E. CAMELBACK ROAD, SUITE 450

PHOENIX, ARIZONA 85016-4210
TELEPHONE 602-441-1300 ¢ Fax 602-441-1350

Oo oOo JI DW NA BR WW NO

NN NO NO NO NH WH WN NY NN YH FF FP Fr YK FF ES lS
Oo aD OW HA BW HY KF OO OH Dn eR WH NY - O&O

 

 

JURISDICTION

9. This action is a civil action of which this court has original jurisdiction under 28
U.S.C. § 1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of different states
and the matter in controversy is alleged to exceed the sum of $75,000.00.

10. For purposes of determining diversity and pursuant to 28 U.S.C. § 1332(c)(1),
Plaintiff is a citizen of the State of Delaware, the state of Plaintiff's incorporation, and New
Jersey, the state where Plaintiff has its principal place of business. (See Complaint attached
hereto as Exhibit A, { 1).

11. For purposes of determining diversity, Defendant is a business entity in the State
of Michigan, the state of its incorporation and its principal place of business. (See Exhibit A, §
4).

12. For purposes of determining diversity, other defendant Mohamed Abdulle is a
citizen of Ohio, the state of Abdulle's residence. (See Exhibit A, { 5).

13. Complete diversity of citizenship exists between all parties in this action.
Therefore, a diversity jurisdiction is proper under 28 U.S.C. § 1332(a), and this action is
properly removed to the United States District Court of Arizona, pursuant to 28 U.S.C. § 1441.

CONCLUSION

For the reasons stated above, this action is within the original jurisdiction of this Court
pursuant to 28 U.S.C. § 1332(a). Accordingly, this action is removable pursuant to 28 U.S.C. §
1441(a).

WHEREFORE, Defendant hereby prays that the action be removed from the Arizona
Superior Court for Coconino County to the United States District Court for the District of
Arizona, and that further proceedings in the Arizona Superior court regarding the action be

dismissed.

LEGAL: 10508-0049/12352332.1 -3 -

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2525 E. CAMELBACK ROAD, SUITE 456

PHOENIX, ARIZONA 85016-4210
TELEPHONE 602-441-1300 ¢@ Fax 602-441-1350

Oo co nN DB Wn BP WW NH

moO NO NY NY NHN NY NY NY NO YF FP FP FP YF FF PF Sl
co nD ON UAW BW HO KH COO wONAND Dn BW NY | &

 

DATED: August 19, 2019

LEGAL: 10508-0049/1 2352332.1

 

WOOD, SMITH, HENNING & BERMAN LLP

By: /s/ Jill Ann Herman

 

JILL ANN HERMAN
CHRISTOPHER K HEO
Attorneys for H & L Brothers Transport, LLC

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2525 E. CAMELBACK ROAD, SUITE 450

PHOENIX, ARIZONA 85016-4210
TELEPHONE 602-441-1300 ¢@ FAx 602-441-1350

Oo wo nN HD WO FP WW NY

Ro bo No i) i) bo bo i) i) — — — — — —_— — — — —
CO ND DA Wn BR WHO KF OO OBO On DH FF WN YF ©

 

CERTIFICATE OF SERVICE

I hereby certify that on the 12th day of August, 2019, I electronically transmitted the
attached document to the Clerk's office using the CM/ECF System for filing and transmittal of
the Notice of Electronically Filing to the following CM/ECF registrants and U.S. Certified Mail:

Paul J. McGoldrick

MJ Simpson

SHORALL MCGOLDRICK BRINKMANN
1232 E. Missouri Avenue

Phoenix, AZ 85014
smb@smbattorneys.com
paulmcgoldrick@smbattorneys.com
mjsimpson@smbattorneys.com

Attorneys for Plaintiff

 

 

By:  /s/Jennine L. Warburton
Jennine L. Warburton
jwarburton@wshblaw.com

LEGAL: 10508-0049/12352332.1 -5 -

 

 
